Exhibit 10.1







SECURITIES PURCHASE AGREEMENT


LAURUS MASTER FUND, LTD.


AND


TRUEYOU.COM INC.


DATED: JUNE 30, 2006



--------------------------------------------------------------------------------


TABLE OF CONTENTS

    Page

1   Agreement to Sell and Purchase   1   2  Fees and Warrant. On the Closing
Date  2   3  Closing, Delivery and Payment  2      3.1   Closing  2      3.2 
Delivery  2   4  Representations and Warranties of the Company  3      4.1  
Organization, Good Standing and Qualification  3      4.2   Subsidiaries  4     
4.3   Capitalization; Voting Rights  4      4.4   Authorization; Binding
Obligations  5      4.5   Liabilities  5      4.6   Agreements; Action  6     
4.7   Obligations to Related Parties  7      4.8   Changes  8      4.9  Title to
Properties and Assets; Liens, Etc  9      4.10   Intellectual Property  11     
4.11   Compliance with Other Instruments  11      4.12   Litigation  12     
4.13   Tax Returns and Payments  12      4.14   Employees  12      4.15  
Registration Rights and Voting Rights  13      4.16   Compliance with Laws;
Permits  13      4.17   Environmental and Safety Laws  14      4.18   Valid
Offering  14      4.19   Full Disclosure  14      4.20   Insurance  14     
4.21   SEC Reports  15      4.22   Listing  15      4.23   No Integrated
Offering  15      4.24   Stop Transfer  15      4.25   Dilution  15      4.26  
Patriot Act  16      4.27   ERISA  17  

-i-

--------------------------------------------------------------------------------

-i-

--------------------------------------------------------------------------------

    Page

5   Representations and Warranties of the Purchaser   17      5.1   No Shorting 
17      5.2   Requisite Power and Authority  17      5.3   Investment
Representations  18      5.4   The Purchaser Bears Economic Risk  18      5.5  
Acquisition for Own Account  18      5.6   The Purchaser Can Protect Its
Interest  18      5.7   Accredited Investor  18      5.8   Legends  19   6 
Covenants of the Company  19      6.1   Stop-Orders  19      6.2   Listing  20  
   6.3   Market Regulations  20      6.4   Reporting Requirements  20      6.5  
Use of Funds  21      6.6   Access to Facilities  22      6.7   Taxes  22     
6.8   Insurance  23      6.9   Intellectual Property  24      6.10   Properties 
24      6.11   Confidentiality  24      6.12   Required Approvals  24     
6.13   Reissuance of Securities  26      6.14   Opinion  26      6.15   Margin
Stock  26      6.16   Financing Right of First Refusal  26      6.17  
Authorization and Reservation of Shares  27   7  Covenants of the Purchaser  27
     7.1   Confidentiality  27      7.2   Non-Public Information  27      7.3  
Limitation on Acquisition of Common Stock of the Company  27   8  Covenants of
the Company and the Purchaser Regarding Indemnification  28      8.1   Company
Indemnification  28      8.2   Purchaser's Indemnification  28   9  Exercise of
the Warrant  28      9.1   Mechanics of Exercise  28   10  Registration Rights 
30      10.1   Registration Rights Granted  30      10.2   Offering
Restrictions  30  

-ii-

--------------------------------------------------------------------------------

    Page

11   Miscellaneous 30    11.1   Governing Law, Jurisdiction and Waiver of Jury
Trial  30      11.2   Severability  31      11.3   Survival  32      11.4  
Successors  32      11.5   Entire Agreement; Maximum Interest  32      11.6  
Amendment and Waiver  33      11.7   Delays or Omissions  33      11.8  
Notices  33      11.9   Attorneys' Fees  34      11.10   Titles and Subtitles 
34      11.11   Facsimile Signatures; Counterparts  35      11.12   Broker's
Fees  35      11.13   Construction  35  

-iii-



--------------------------------------------------------------------------------


LIST OF EXHIBITS

Form of Secured Term Note   Exhibit A  
  Form of Warrant A  Exhibit B 
  Form of Warrant B  Exhibit C 
  Form of Warrant C  Exhibit D 
  Form of Opinion  Exhibit E 
  Form of Escrow Agreement  Exhibit F 

-iv-



--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT

        THIS SECURITIES PURCHASE AGREEMENT (as amended, modified, restated
and/or supplemented from time to time, this “Agreement”) is made and entered
into as of June 30, 2006, by and between TRUEYOU.COM INC., a Delaware
corporation (the “Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands
company (the “Purchaser”).


RECITALS

        WHEREAS, the Company has authorized the sale to the Purchaser of a
Secured Term Note in the aggregate principal amount of Twenty Five Million
Dollars ($25,000,000) in the form of Exhibit A hereto (as amended, modified,
restated and/or supplemented from time to time, the “Note”);

        WHEREAS, the Company wishes to issue to the Purchaser warrants in the
form of Exhibits B hereto (as amended, modified, restated and/or supplemented
from time to time, “Warrant A”), Exhibit C hereto (as amended, modified,
restated and/or supplemented from time to time, “Warrant B”) and Exhibit D
hereto (as amended, modified, restated and/or supplemented from time to time,
“Warrant C” and, together with Warrant A and Warrant B, the “Warrants”) to
purchase up to 45,354,105 shares of the Company’s Common Stock (upon the terms
and subject to adjustment as set forth therein) in connection with the
Purchaser’s purchase of the Note;

        WHEREAS, the Purchaser desires to purchase the Note and the Warrants on
the terms and conditions set forth herein; and

        WHEREAS, the Company desires to issue and sell the Note and Warrants to
the Purchaser on the terms and conditions set forth herein.


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises, representations, warranties and covenants hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

                1.   Agreement to Sell and Purchase.   Pursuant to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined in
Section 3), the Company shall sell to the Purchaser, and the Purchaser shall
purchase from the Company, the Note. The sale of the Note on the Closing Date
shall be known as the “Offering”. The Note will mature on the Maturity Date (as
defined in the Note). Collectively, the Note and Warrants, together with the
Warrant Shares (as hereinafter defined), are referred to as the “Securities”.
Upon repayment in full of the unpaid principal due under the Note, together with
accrued and unpaid interest thereon and all other accrued and unpaid amounts,
fees and other indebtedness owed to Purchaser (collectively, the “Note
Amounts”), the Master Security Agreement, Subsidiary Guaranty, Stock Pledge
Agreement and IP Security Agreement and the security interests in the Collateral
pledged thereunder (and as defined therein) shall automatically terminate and be
of no further force or effect.

 



--------------------------------------------------------------------------------

                2.   Fees and Warrants.   On the Closing Date:

    (a)                                The Company will issue and deliver to the
Purchaser the Warrants to purchase up to 45,354,105 of shares of Common Stock
(subject to adjustment as set forth therein and in the Warrant Side Letter, as
hereinafter defined) in connection with and in consideration of the Purchaser’s
purchase of the Note pursuant to Section 1 hereof. The shares of the Company’s
Common Stock (as defined in Section 4.3(a) below) issued upon the due and timely
exercise of the Warrants will be referred to as the “Warrant Shares”. Subject to
Section 11.4 hereof, all the representations, covenants, warranties,
undertakings, and indemnification, and other rights made or granted to or for
the benefit of the Purchaser by the Company are hereby also made and granted for
the benefit of the Purchaser as holder of the Warrants.


    (b)                        Subject to the terms of Section 2(d) below, the
Company shall pay to Laurus Capital Management, LLC, the manager of the
Purchaser, a closing payment in an amount equal to three and three-fifths
percent (3.60%) of the aggregate principal amount of the Note. The foregoing fee
is referred to herein as the “Closing Payment.”


    (c)                        The Company shall reimburse the Purchaser for its
reasonable expenses (including legal fees and expenses) incurred in connection
with the preparation and negotiation of this Agreement and the Related
Agreements (as hereinafter defined), and expenses incurred in connection with
the Purchaser’s due diligence review of the Company and its Subsidiaries (as
defined in Section 4.2) and all related matters. Amounts required to be paid
under this Section 2(c) will be paid on the Closing Date and shall be $55,000
for such expenses referred to in this Section 2(c), $15,000 of which has already
been paid by the Company.


    (d)                        The Closing Payment and the expenses referred to
in the preceding clause (c) (net of deposits previously paid by the Company)
shall be paid at closing out of funds held pursuant to the Escrow Agreement (as
defined below) and a disbursement letter (the “Disbursement Letter”).


                3.   Closing, Delivery and Payment.  

    3.1                Closing.   Subject to the terms and conditions herein,
the closing of the transactions contemplated hereby (the “Closing”), shall take
place on the date hereof, at such time or place as the Company and the Purchaser
may mutually agree (such date is hereinafter referred to as the “Closing Date”).


    3.2                       Delivery. Pursuant to the Escrow Agreement, at the
Closing on the Closing Date, the Company will deliver to the Purchaser, among
other things, the Note and the Warrants and the Purchaser will deliver to the
Company, among other things, the amounts set forth in the Disbursement Letter by
certified funds or wire transfer. (it being understood that $2,500,000 of the
proceeds of the Note shall be placed in the Restricted Account (as defined in
the Restricted Account Agreement referred to below)) The


-2-



--------------------------------------------------------------------------------

  Company hereby acknowledges and agrees that Purchaser’s obligation to purchase
the Note from the Company on the Closing Date shall be contingent upon the
satisfaction (or waiver by the Purchaser in its sole discretion) of the items
and matters set forth in the closing checklist provided by the Purchaser to the
Company on or prior to the Closing Date.


                4.  Representations and Warranties of the Company.   The Company
hereby represents and warrants to the Purchaser as follows as of the date hereof
(unless an earlier date is indicated):

    4.1                Organization, Good Standing and Qualification. Each of
the Company and each of its Subsidiaries is a corporation, partnership or
limited liability company, as the case may be, duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization. Each of
the Company and each of its Subsidiaries has the corporate, limited liability
company or partnership, as the case may be, power and authority to own and
operate its properties and assets and, insofar as it is or shall be a party
thereto, to (1) execute and deliver (i) this Agreement, (ii) the Note and the
Warrants to be issued in connection with this Agreement, (iii) the Master
Security Agreement dated as of the date hereof between the Company, certain
Subsidiaries of the Company and the Purchaser (as amended, modified, restated
and/or supplemented from time to time, the “Master Security Agreement”), (iv)
the Registration Rights Agreement relating to the Securities dated as of the
date hereof between the Company and the Purchaser (as amended, modified,
restated and/or supplemented from time to time, the “Registration Rights
Agreement”), (v) the Subsidiary Guaranty dated as of the date hereof made by
certain Subsidiaries of the Company (as amended, modified, restated and/or
supplemented from time to time, the “Subsidiary Guaranty”), (vi) the Stock
Pledge Agreement dated as of the date hereof among the Company, certain
Subsidiaries of the Company and the Purchaser (as amended, modified, restated
and/or or supplemented from time to time, the “Stock Pledge Agreement”), (vii)
the Funds Escrow Agreement dated as of the date hereof among the Company, the
Purchaser and the escrow agent referred to therein, substantially in the form of
Exhibit E hereto (as amended, modified, restated and/or supplemented from time
to time, the “Escrow Agreement”), (viii) the Intellectual Property Security
Agreement dated as of the date hereof among the Company, ___ and the Purchaser,
substantially in the form of Exhibit F hereto (as amended, modified, restated
and/or supplemented from time to time, the “IP Security Agreement”), (ix) the
Warrants; (x) the Restricted Account Agreement by and among the Purchaser, the
Company and North Fork Bank, dated as of the date hereof (as amended, modified,
restated and/or supplemented, the “Restricted Account Agreement”); (x) the
Restricted Account Side Letter by and among the Purchaser and the Company, dated
as of the date hereof (as amended, modified restated and/or supplemented, the
“Restricted Account Side Letter”); (xii) the letter agreement dated as of the
date hereof between the Purchaser and the Company respecting the securities
issueable pursuant to the Warrants (as amended, modified, restated and/or
supplemented from time to time, the “Warrant Side Letter”; and (xiii) all other
documents, instruments and agreements entered into on or after the date hereof
in connection with the transactions contemplated hereby and thereby, as executed
by the applicable parties and thereafter


-3-



--------------------------------------------------------------------------------

  amended, modified, restated and/or supplemented from time to time (the
preceding clauses (ii) through (xiii), collectively, the “Related Agreements”);
(2) issue and sell the Note; (3) issue and sell the Warrants and Warrant Shares;
and (4) carry out the provisions of this Agreement and the Related Agreements
and to carry on its business as presently conducted. Each of the Company and
each of its Subsidiaries is duly qualified and is authorized to do business and
is in good standing as a foreign corporation, partnership or limited liability
company, as the case may be, in all jurisdictions in which the nature or
location of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so has not, or could not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, assets, liabilities,
condition (financial or otherwise), properties, operations and prospects of the
Company and its Subsidiaries, taken as a whole (a “Material Adverse Effect”).


    4.2                       Subsidiaries. Each direct and indirect Subsidiary
of the Company, the direct owner of such Subsidiary and its percentage ownership
thereof, is set forth on Schedule 4.2. For the purpose of this Agreement, a
“Subsidiary” of any person or entity means (i) a corporation or other entity
whose shares of stock or other ownership interests having ordinary voting power
(other than stock or other ownership interests having such power only by reason
of the happening of a contingency) to elect a majority of the directors of such
corporation, or other persons or entities performing similar functions for such
person or entity, are owned, directly or indirectly, by such person or entity or
(ii) a corporation or other entity in which such person or entity owns, directly
or indirectly, more than 50% of the equity interests at such time.


    4.3         Capitalization; Voting Rights.


    (a)                 The authorized capital stock of the Company, as of the
date hereof consists of 21,000,000 shares, of which 20,000,000 are authorized as
shares of common stock, par value $0.001 per share (the “Common Stock”), and
14,995,513 shares of Common Stock are issued and outstanding , and 1,000,000 are
authorized as shares of preferred stock, par value $0.001 per share (the
“Preferred Stock”), and 37,840.7895 shares of Preferred Stock are issued and
outstanding. The authorized, issued and outstanding capital stock of each
Subsidiary of the Company is set forth on Schedule 4.3.


    (b)                 Except (i) as disclosed on Schedule 4.3, (ii) the shares
reserved for issuance under the stock option plans of the Company and its
Subsidiaries, and (iii) warrants, rights and shares granted pursuant to this
Agreement and the Related Agreements, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal), proxy or stockholder agreements, or arrangements or agreements of any
kind for the purchase or acquisition from the Company of any of its equity
securities. Except as disclosed on Schedule 4.3, neither the offer, issuance or
sale of any of the Note or the Warrants, nor the issuance of any of the Warrant
Shares, nor the consummation of any transaction contemplated hereby, will result
in a change in the price or number of any equity securities of the Company
outstanding under anti-dilution or other similar provisions contained in or
affecting any such equity securities.


-4-



--------------------------------------------------------------------------------

    (c)       All issued and outstanding shares of the Company’s Common Stock
and Preferred Stock: (i) have been duly authorized and validly issued and are
fully paid and nonassessable; and (ii) were issued in compliance with all
applicable state and federal laws concerning the issuance of securities.


    (d)        The rights, preferences, privileges and restrictions of the
shares of the Common Stock are as stated in the Company’s Certificate of
Incorporation (the “Charter”). The Warrant Shares have been duly and validly
reserved for issuance. When issued in compliance with the provisions of this
Agreement, the Related Agreements and the Company’s Charter, the Securities will
be validly issued, fully paid and nonassessable, and will be free of any liens
or encumbrances; provided, however, that the Securities are subject to the
provisions of this Agreement, the Related Agreements and applicable law other
than to the extent effectively waived hereunder or thereunder (including,
without limitation, the Uniform Commercial Code in the case of the Note) and may
be subject to restrictions on transfer under state and/or federal securities
laws as set forth herein or as otherwise required by such laws at the time a
transfer is proposed.


    4.4        Authorization; Binding Obligations. All corporate, partnership or
limited liability company, as the case may be, action on the part of the Company
and each of its Subsidiaries (including their respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company and its Subsidiaries hereunder
and under the other Related Agreements at the Closing and, the authorization,
sale, issuance and delivery of the Note and Warrants has been taken or will be
taken prior to the Closing. This Agreement and the Related Agreements, when
executed and delivered and to the extent it is a party thereto, will be valid
and binding obligations of each of the Company and each of its Subsidiaries,
enforceable against each such person or entity in accordance with their terms,
except:


    (a)               as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights; and


    (b)               general principles of equity that restrict the
availability of equitable or legal remedies.


The sale of the Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with. The
issuance of the Warrants and the subsequent exercise of the Warrants for Warrant
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.

    4.5        Liabilities. Neither the Company nor any of its Subsidiaries has
any liabilities that should have been but were not disclosed in any of the
Company’s filings under the Securities Act or Securities Exchange Act of 1934
(“Exchange Act”) made on or prior to the date of this Agreement, including
(without limitation) the SEC Reports, as


-5-



--------------------------------------------------------------------------------

hereinafter defined (collectively, the “Securities Filings”), except for (i)
liabilities incurred in the ordinary course of business, and (ii) liabilities
under documents governing Permitted Indebtedness and Permitted Guarantees,
copies of which governing documents have been provided to the Purchaser.

     4.6        Agreements; Action.   Except as set forth on Schedule 4.6 or as
disclosed in any Securities Filings:


    (a)          There are no agreements, understandings, instruments,
contracts, proposed transactions, judgments, orders, writs or decrees to which
the Company or any of its Subsidiaries is a party or by which it is bound
containing any: (i) obligations (contingent or otherwise) of, or payments to,
the Company or any of its Subsidiaries in excess of $50,000 (other than (A)
obligations of, or payments to, the Company or any of its Subsidiaries arising
from purchase, lease, license or sale agreements entered into in the ordinary
course of business, (B) Permitted Indebtedness and Permitted Guarantees (as
defined in Section 6.12(e) hereof), and (C) the matters disclosed in Schedule
4.7); or (ii) transfer or license of any patent, copyright, trade secret or
other proprietary right to or from the Company or any of its Subsidiaries (other
than licenses arising from the purchase of “off the shelf” or other standard
products); or (iii) provisions restricting the development, manufacture or
distribution of the Company’s or any of its Subsidiaries products or services;
or (iv) indemnification by the Company or any of its Subsidiaries with respect
to infringements of proprietary rights (other than indemnification provisions
protecting the licensor of licenses arising from the purchase of “off the shelf”
or other standard products).


    (b)          Since March 31, 2006 (the “Balance Sheet Date”), neither the
Company nor any of its Subsidiaries has: (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock; (ii) incurred any indebtedness for money borrowed or any
other liabilities (other than ordinary course obligations) individually in
excess of $50,000 or, in the case of indebtedness and/or liabilities
individually less than $50,000, in excess of $100,000 in the aggregate, other
than Permitted Indebtedness and Permitted Guarantees; (iii) made any loans or
advances to any person or entity not in excess, individually or in the
aggregate, of $100,000, other than ordinary course advances for travel expenses,
and other than intercompany loans and advances among the Company and its
Subsidiaries set forth on Schedule 4.6; or (iv) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business.


    (c)          For the purposes of subsections (a) and (b) above, all such
indebtedness, liabilities, agreements, understandings, instruments, contracts or
proposed transactions involving the same person or entity (including persons or
entities the Company or any Subsidiary of the Company has reason to believe are
affiliated therewith) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.


-6-



--------------------------------------------------------------------------------

    (d)          The Company maintains all disclosure controls and procedures
required under applicable law (“Disclosure Controls”) designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized, and
reported in accordance with and within the time periods specified in the rules
and forms of the Securities and Exchange Commission (“SEC”).


    (e)          The Company makes and keep books, records, and accounts, that,
in reasonable detail, accurately and fairly reflect the transactions and
dispositions of the Company’s assets. The Company maintains internal control
over financial reporting (“Financial Reporting Controls”) designed by, or under
the supervision of, the Company’s principal executive and principal financial
officers, and effected by the Company’s board of directors, management, and
other personnel, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles (“GAAP”),
including that:


          (i)         material transactions are executed in accordance with
management’s general or specific authorization or material deviations are timely
detected;


          (ii)         unauthorized acquisition, use, or disposition of the
Company’s assets that could have a material effect on the financial statements
are prevented or timely detected;


          (iii)         transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that the
Company’s receipts and expenditures are being made only in accordance with the
general or specific authorizations of, or policies and procedures established
by, the Company’s management and/or board of directors;


          (iv)         transactions are recorded as necessary to maintain
accountability for all material assets; and


          (v)         the recorded accountability for assets is compared with
the existing assets at reasonable intervals, and appropriate action is taken
with respect to any differences.


    (f)          There is no weakness in any of the Company’s Disclosure
Controls or Financial Reporting Controls that is required to be disclosed in any
of the Securities Filings, except as so disclosed.


-7-



--------------------------------------------------------------------------------

    4.7        Obligations to Related Parties. Except as set forth on Schedule
4.7 or in the Securities Filings, there are no obligations of the Company or any
of its Subsidiaries to officers, directors, stockholders or employees of the
Company or of any of its Subsidiaries other than:


    (a)               for payment of salary for services rendered and for bonus
payments;


    (b)               reimbursement for reasonable expenses incurred on behalf
of the Company and its Subsidiaries;


    (c)               for other standard employee benefits made generally
available to all employees (including stock option agreements outstanding under
any stock option plan approved by the Board of Directors of the Company and each
Subsidiary of the Company, as applicable); and


    (d)               obligations listed in the Company’s and each of its
Subsidiary’s financial statements or disclosed in any of the Company’s
Securities Filings.


Except as described above, in the Securities Filings or set forth on Schedule
4.6 or 4.7: (i) none of the officers, directors or, to the best of the Company’s
knowledge, key employees or stockholders of the Company or any of its
Subsidiaries or any members of their immediate families, are indebted to the
Company or any of its Subsidiaries, individually or in the aggregate, in excess
of $50,000 or have any direct or indirect ownership interest in any firm or
corporation with which the Company or any of its Subsidiaries is affiliated or
with which the Company or any of its Subsidiaries has a business relationship,
or any firm or corporation which competes with the Company or any of its
Subsidiaries, other than passive investments in publicly traded companies
(representing less than one percent (1%) of such company) which may compete with
the Company or any of its Subsidiaries; (ii) no officer, director or stockholder
of the Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between the Company or any of its
Subsidiaries and any such person; and (iii) neither the Company nor any of its
Subsidiaries is a guarantor or indemnitor of any indebtedness of any other
person or entity other than pursuant to any of the Permitted Guarantees.

    4.8         Changes. Since the Balance Sheet Date, except as disclosed in
any Securities Filing or in any Schedule to this Agreement or to any of the
Related Agreements, there has not been:


    (a)          any change in the business, assets, liabilities, condition
(financial or otherwise), properties, operations or prospects of the Company or
any of its Subsidiaries, which individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;


-8-



--------------------------------------------------------------------------------

    (b)          any resignation or termination of any officer, key employee or
group of employees of the Company or any of its Subsidiaries;


    (c)          any material change, except in the ordinary course of business,
in the contingent obligations of the Company or any of its Subsidiaries by way
of guaranty, endorsement, indemnity, warranty or otherwise, other than (A) any
Permitted Guarantees, or (B) any new licenses arising from the purchase of “off
the shelf” or other standard products containing indemnification provisions
protecting the licensor thereof;


    (d)          any damage, destruction or loss, whether or not covered by
insurance, which has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;


    (e)          any waiver by the Company or any of its Subsidiaries of a
valuable right or of a material debt owed to it;


    (f)          any direct or indirect loans made by the Company or any of its
Subsidiaries to any stockholder, employee, officer or director of the Company or
any of its Subsidiaries, other than advances made in the ordinary course of
business;


    (g)          any material change in any compensation arrangement or
agreement with any employee, officer, director or stockholder of the Company or
any of its Subsidiaries;


    (h)          any declaration or payment of any dividend or other
distribution of the assets of the Company or any of its Subsidiaries (for the
sake of clarity, advances and repayments of intercompany loans and advances
among the Company and its Subsidiaries are not such distributions);


    (i)          any labor organization activity related to the Company or any
of its Subsidiaries;


    (j)          any debt, obligation or liability incurred, assumed or
guaranteed by the Company or any of its Subsidiaries, except those for
immaterial amounts, for current liabilities incurred in the ordinary course of
business, and for Permitted Indebtedness and Permitted Guarantees;


    (k)          any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets owned by the Company or any
of its Subsidiaries;


    (l)          any change in any material agreement to which the Company or
any of its Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;


-9-



--------------------------------------------------------------------------------

    (m)          any other event or condition of any character that, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or


    (n)          any arrangement or commitment by the Company or any of its
Subsidiaries to do any of the acts described in subsection (a) through (m)
above.


    4.9                Title to Properties and Assets; Liens, Etc. Except as set
forth on Schedule 4.9, each of the Company and each of its Subsidiaries has good
and marketable title to its properties and assets, and good title to its
leasehold interests, in each case subject to no mortgage, pledge, lien, lease,
encumbrance or charge, other than the following (each a “Permitted
Encumbrance”):


    (a)          those resulting from taxes which have not yet become delinquent
or are being contested as permitted by Section 6.7;


    (b)          statutory liens incurred or imposed in the ordinary course (i)
of mechanics, carriers, warehouses, processors, suppliers and laborers, (ii)
respecting worker’s compensation, unemployment insurance, or social security, or
(iii) as a condition precedent to the operation of business or the exercise of
any of any authorizations, licenses or privileges, in each case to the extent
and only for so long as the underlying obligations are not delinquent or are
being diligently contested in good faith;


    (c)          liens incurred in respect of judgments and awards discharged
within 30 days from the making thereof;


    (d)          in the case of real estate, easements, rights-of-way,
restrictions, covenants and other agreements of record and other similar charges
or encumbrances that (i) do not secure indebtedness or guarantees, and (ii) do
not interfere with the use of or conduct of any business of the Company or any
of its Subsidiaries thereon;


    (e)          any cash deposits made or bonds posted in the ordinary course
to secure performance under any contract or applicable law;


    (f)          in the case of any account, intangible, instrument, lease,
agreement or document, any contractual right, power, privilege, remedy,
interest, defect, restriction, covenant, claim, counterclaim, right of
recoupment, abatement, reduction or setoff, or defense of any account debtor or
other party thereto, whether now existing or hereafter arising, and whether
pursuant to the applicable contractual provisions or applicable law;


    (g)          the security interests or liens (including leases treated as
security interests or liens) encumbering Equipment or other assets purchased or
leased with Permitted Indebtedness so long as they respectively secure only the
corresponding Permitted Indebtedness or capitalized lease obligations and
encumber only the assets so purchased or leased (and the products and proceeds
thereof, insurance therefor and warranty and


-10-



--------------------------------------------------------------------------------

other contract rights related thereto) and no other assets of the Company or any
of its Subsidiaries;

    (h)          each currently existing lien described in Schedule 4.9 hereto,
or any continuation, restatement, or replacement thereof on terms no less
favorable in all material respects to the Purchaser than the lien being
continued, restated or replaced;


    (i)          minor liens and encumbrances which do not materially detract
from the value of the property subject thereto or materially impair the
operations of the Company or any of its Subsidiaries, so long as in each such
case, such liens and encumbrances have no effect on the lien priority of the
Purchaser in such property; and


    (j)          those that have otherwise arisen in the ordinary course of
business, so long as they have no effect on the lien priority of the Purchaser
therein.


All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used. Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.

    4.10        Intellectual Property.


    (a)          Each of the Company and each of its Subsidiaries owns or
possesses sufficient legal rights to all patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes necessary for its business as now conducted
and, to the Company’s knowledge, as presently proposed to be conducted (the
“Intellectual Property”), without any known infringement of the rights of
others. There are no outstanding options, licenses or agreements of any kind
relating to the foregoing proprietary rights, nor is the Company or any of its
Subsidiaries bound by or a party to any options, licenses or agreements of any
kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.


    (b)          Neither the Company nor any of its Subsidiaries has received
any communications alleging that the Company or any of its Subsidiaries has
violated any of the patents, trademarks, service marks, trade names, copyrights
or trade secrets or other proprietary rights of any other person or entity, nor
is the Company or any of its Subsidiaries aware of any basis therefor.


    (c)          The Company does not believe it is or will be necessary to
utilize any inventions, trade secrets or proprietary information of any of its
employees made prior to


-11-



--------------------------------------------------------------------------------

their employment by the Company or any of its Subsidiaries, except for
inventions, trade secrets or proprietary information that have been rightfully
assigned to the Company or any of its Subsidiaries.

    4.11         Compliance with Other Instruments. Neither the Company nor any
of its Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) any indebtedness, mortgage, indenture, contract, agreement or
instrument to which it is party or by which it is bound or of any judgment,
decree, order or writ, which violation or default, in the case of this clause
(y), has had, or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect. The execution, delivery and
performance of and compliance with this Agreement and the Related Agreements to
which it is a party, and the issuance and sale of the Note by the Company and
the other Securities by the Company each pursuant hereto and thereto, will not,
with or without the passage of time or giving of notice, result in (i) any such
violation or default, or be in conflict in any material respect with, any such
indebtedness, mortgage, indenture, contract, agreement or instrument, (ii)
result in the creation of any mortgage, pledge, lien, encumbrance or charge
thereunder upon any of the properties or assets of the Company or any of its
Subsidiaries, or (iii) result in the suspension, revocation, impairment,
forfeiture or nonrenewal of any material permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties.


    4.12         Litigation. Except as set forth on Schedule 4.12 hereto, there
is no action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any of its Subsidiaries,
and neither the Company nor any of its Subsidiaries is a party to or subject to
the provisions of any order, writ, injunction, judgment or decree of any court
or government agency or instrumentality, that (a) prevents the Company or any of
its Subsidiaries (i) from entering into this Agreement or the other Related
Agreements, or (ii) from consummating the transactions contemplated hereby or
thereby, or (b) has had, or if adversely determined could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect or
any change in the current equity ownership of the Company or any of its
Subsidiaries; and the Company has no knowledge of any reasonable basis to assert
any of the foregoing. Except as set forth on Schedule 4.12 hereto, there is no
action, suit, proceeding or investigation by the Company or any of its
Subsidiaries (as plaintiff or investigator) currently pending or which the
Company or any of its Subsidiaries intends to initiate other than collection and
similar matters in the normal course.


    4.13         Tax Returns and Payments. Except as set forth on Schedule 4.13
hereto: (i) each of the Company and each of its Subsidiaries has timely filed
all tax returns (federal, state and local) required to be filed by it; and (ii)
all taxes shown to be due and payable on such returns, any assessments imposed,
and all other taxes due and payable by the Company or any of its Subsidiaries on
or before the Closing, have been paid or will be paid prior to the time they
become delinquent other than those being diligently contested in good faith.
Except as set forth on Schedule 4.13, neither the Company nor any of its
Subsidiaries has been advised:


-12-



--------------------------------------------------------------------------------

    (a)          that any of its returns, federal, state or other, have been or
are being audited as of the date hereof; or


    (b)          of any adjustment, deficiency, assessment or court decision in
respect of its federal, state or other taxes.


Except as set forth on Schedule 4.13, the Company has no knowledge of any
liability for any tax to be imposed upon its properties or assets as of the date
of this Agreement that is not adequately provided for.

    4.14         Employees. Neither the Company nor any of its Subsidiaries has
any collective bargaining agreements with any of its employees. There is no
labor union organizing activity pending or, to the Company’s knowledge,
threatened with respect to the Company or any of its Subsidiaries. Except as
disclosed in the Securities Filings or on Schedule 4.14, neither the Company nor
any of its Subsidiaries is a party to or bound by any currently effective
employment contract, deferred compensation arrangement, bonus plan, incentive
plan, profit sharing plan, retirement agreement or other employee compensation
plan or agreement. To the Company’s knowledge: no employee of the Company or any
of its Subsidiaries, nor any consultant with whom the Company or any of its
Subsidiaries has contracted, is in violation of any term of any material
employment contract, proprietary information agreement or any other agreement
relating to the right of any such individual to be employed by, or to contract
with, the Company or any of its Subsidiaries because of the nature of the
business to be conducted by the Company or any of its Subsidiaries; and to the
Company’s knowledge the continued employment by the Company and its Subsidiaries
of their present employees, and the performance of the Company’s and its
Subsidiaries’ contracts with its independent contractors, will not result in any
such violation. To the Company’s knowledge, no employee of the Company or any of
its Subsidiaries is obligated under any material contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency that would
interfere with their duties to the Company or any of its Subsidiaries. To the
Company’s knowledge, neither the Company nor any of its Subsidiaries has
received any notice alleging that any such violation has occurred. Except for
employees who have a current effective employment or severance agreement with
the Company or any of its Subsidiaries and any rights that may be available
under applicable law, and except for the general severance policies of the
Company and its Subsidiaries, no employee of the Company or any of its
Subsidiaries has been granted the right to continued employment by the Company
or any of its Subsidiaries or to any material compensation following termination
of employment with the Company or any of its Subsidiaries. Except as set forth
on Schedule 4.14, to the knowledge of the Company, no officer, key employee or
group of employees intends to terminate his, her or their employment with the
Company or any of its Subsidiaries, nor does the Company or any of its
Subsidiaries have a present intention to terminate the employment of any
officer, key employee or group of employees.


-13-



--------------------------------------------------------------------------------

    4.15         Registration Rights and Voting Rights. Except as set forth on
Schedule 4.15, and except as disclosed in Securities Filings, neither the
Company nor any of its Subsidiaries is presently under any obligation, and
neither the Company nor any of its Subsidiaries has granted any rights, to
register any of the Company’s or its Subsidiaries’ presently outstanding
securities or any of its securities that may hereafter be issued. Except as set
forth on Schedule 4.15 and except as disclosed in Securities Filings, to the
Company’s knowledge, no stockholder of the Company or any of its Subsidiaries
has entered into any agreement with respect to the voting of equity securities
of the Company or any of its Subsidiaries.


    4.16         Compliance with Laws; Permits. Neither the Company nor any of
its Subsidiaries is in violation of any provision of the Sarbanes-Oxley Act of
2002 or any SEC related regulation, or any other applicable statute, rule,
regulation, order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties, that has had, or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. No
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement or any
other Related Agreement and the issuance of any of the Securities, except such
as have been duly and validly obtained or filed, or with respect to any filings
that must be made after the Closing, as will be filed by or on behalf of the
Company in a timely manner or by or on behalf of the Purchaser. Each of the
Company and its Subsidiaries has all material franchises, permits, licenses and
any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


    4.17         Environmental and Safety Laws. Neither the Company nor any of
its Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. Except as set forth on
Schedule 4.17, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or any of its Subsidiaries or, to
the Company’s knowledge, by any other person or entity on any property owned,
leased or used by the Company or any of its Subsidiaries, other than in the
normal course in accordance with such applicable statutes, laws or regulations.
For the purposes of the preceding sentence, “Hazardous Materials” shall mean:


    (a)          materials which are listed or otherwise defined as “hazardous”
or “toxic” under any applicable local, state, federal and/or foreign laws and
regulations that govern the existence and/or remedy of contamination on
property, the protection of the environment from contamination, the control of
hazardous wastes, or other activities involving hazardous substances, including
building materials; or


-14-



--------------------------------------------------------------------------------

    (b)            any petroleum products or nuclear materials.


    4.18         Valid Offering. Assuming the accuracy of the representations
and warranties of the Purchaser contained in this Agreement, the offer, sale and
issuance of the Securities will be exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.


    4.19         Full Disclosure. Each of the Company and each of its
Subsidiaries has provided to the Purchaser or its representatives all
information requested by the Purchaser in connection with its decision to
purchase the Note and Warrants, including all information the Company and its
Subsidiaries believe is reasonably necessary to make such investment decision.
Neither this Agreement, the Related Agreements, the exhibits and schedules
hereto and thereto nor any other document delivered by the Company or any of its
Subsidiaries to Purchaser or its attorneys or agents in connection herewith or
therewith or with the transactions contemplated hereby or thereby, contain any
untrue statement of a material fact nor omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading. Any financial projections
and other estimates provided to the Purchaser by the Company or any of its
Subsidiaries were based on the Company’s and its Subsidiaries’ experience in the
industry and on assumptions of fact and opinion as to future events which the
Company or any of its Subsidiaries, at the date of the issuance of such
projections or estimates, believed to be reasonable.


    4.20         Insurance. Each of the Company and each of its Subsidiaries has
general commercial, product liability, fire and casualty insurance policies with
coverages that the Company believes are customary for companies similarly
situated to the Company and its Subsidiaries in the same or similar business.


    4.21         SEC Reports. Except as set forth on Schedule 4.21, the Company
has filed all proxy statements, reports and other documents required to be filed
by it under the Securities Exchange Act 1934, as amended (the “Exchange Act”).
The Company has furnished the Purchaser copies of: (i) its Annual Reports on
Form 10-KSB for its fiscal years ended June 30, 2005; and (ii) its Quarterly
Reports on Form 10-Q for its fiscal quarter ended December 31, 2005and on Form
10-QSB for its fiscal quarter ended September 30, 2005, and its 12B-25 filed May
16, 2006, and the Form 8-K filings which it has made since June 30, 2005, to
date (collectively, the “SEC Reports”). Except as set forth on Schedule 4.21 or
subsequent SEC Reports set forth in this Section 4.21, each SEC Report was, at
the time of its filing, in substantial compliance with the requirements of its
respective form and none of the SEC Reports, nor the financial statements (and
the notes thereto) included in the SEC Reports, as of their respective filing
dates, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.


-15-



--------------------------------------------------------------------------------

    4.22            Listing.        The Company’s Common Stock is quoted on the
Pink Sheets® under the symbol “TUYO.PK” and is not listed or quoted on a
Principal Market (as hereafter defined). For purposes hereof, the term
“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
Capital Market, NASDAQ Global Select Market, NASDAQ Global Market, American
Stock Exchange or New York Stock Exchange (whichever of the foregoing, if any,
is at the time the principal trading exchange or market for the Common Stock).


    4.23         No Integrated Offering. Neither the Company, nor any of its
Subsidiaries or affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Company for purposes of the Securities
Act that would prevent the Company from selling the Securities pursuant to Rule
506 under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
Subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.


    4.24         Stop Transfer. The Securities are restricted securities as of
the date of this Agreement. Neither the Company nor any of its Subsidiaries will
issue any stop transfer order or other order impeding the sale and delivery of
any of the Warrant Shares at such time as the Warrant Shares are registered for
public sale or an exemption from registration is available, except as required
by state and federal securities laws.


    4.25         Dilution. The Company specifically acknowledges that its
obligation to issue the shares of Common Stock upon exercise of the Warrants is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company.


    4.26         Patriot Act. (a) The Company certifies that, to the best of
Company’s knowledge, neither the Company nor any of its Subsidiaries has been
designated, nor is or shall be owned or controlled, by a “suspected terrorist”
as defined in U.S. Federal Executive Order 13224. The Company hereby
acknowledges that the Purchaser seeks to comply with all applicable laws
concerning money laundering and related activities. In furtherance of those
efforts, the Company hereby represents, warrants and covenants that: (i) none of
the cash or property that the Company or any of its Subsidiaries will pay or
will contribute to the Purchaser has been or shall be derived from, or related
to, any activity that is deemed criminal under United States law; and (ii) no
contribution or payment by the Company or any of its Subsidiaries to the
Purchaser, to the extent that they are within the Company’s and/or its
Subsidiaries’ control, shall cause the Purchaser to be in violation of the
United States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001. The Company


-16-



--------------------------------------------------------------------------------

  shall promptly notify the Purchaser if any of these representations,
warranties or covenants ceases to be true and accurate regarding the Company or
any of its Subsidiaries. The Company shall provide the Purchaser all additional
information regarding the Company or any of its Subsidiaries that the Purchaser
deems necessary or convenient to ensure compliance with all applicable laws
concerning money laundering and similar activities. The Company understands and
agrees that if at any time it is discovered that any of the foregoing
representations, warranties or covenants are incorrect, or if otherwise required
by applicable law or regulation related to money laundering or similar
activities, the Purchaser may undertake appropriate actions to ensure compliance
with applicable law or regulation, including but not limited to segregation
and/or redemption of the Purchaser’s investment in the Company. The Company
further understands that the Purchaser may release confidential information
about the Company and its Subsidiaries and, if applicable, any underlying
beneficial owners, to proper authorities if the Purchaser, in its sole
discretion, determines that it is in the best interests of the Purchaser in
light of relevant rules and regulations under the laws set forth in subsection
(ii) above.


    (b)               The Purchaser certifies that, to the best of Purchaser’s
knowledge, neither the Purchaser nor any of its Subsidiaries has been
designated, nor is or shall be owned or controlled, by a “suspected terrorist”
as defined in U.S. Federal Executive Order 13224. The Purchaser hereby
acknowledges that the Company seeks to comply with all applicable laws
concerning money laundering and related activities. In furtherance of those
efforts, the Purchaser hereby represents, warrants and covenants that: (i) none
of the cash or property that the Purchaser or any of its Subsidiaries will pay
or will contribute to the Company has been or shall be derived from, or related
to, any activity that is deemed criminal under United States law; and (ii) no
contribution or payment by the Purchaser or any of its Subsidiaries to the
Company, to the extent that they are within the Purchaser’s and/or its
Subsidiaries’ control, shall cause the Company to be in violation of the United
States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001. The Purchaser shall promptly
notify the Company if any of these representations, warranties or covenants
ceases to be true and accurate regarding the Purchaser or any of its
Subsidiaries. The Purchaser shall provide the Company all additional information
regarding the Purchaser or any of its Subsidiaries that the Company deems
necessary or convenient to ensure compliance with all applicable laws concerning
money laundering and similar activities. The Purchaser understands and agrees
that if at any time it is discovered that any of the foregoing representations,
warranties or covenants are incorrect, or if otherwise required by applicable
law or regulation related to money laundering or similar activities, the Company
may undertake appropriate actions to ensure compliance with applicable law or
regulation, including but not limited to segregation and/or redemption of the
Company’s investment in the Purchaser. The Purchaser further understands that
the Company may release confidential information about the Purchaser and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if the Company, in its sole discretion, determines that it is in the
best interests of the Company in light of relevant rules and regulations under
the laws set forth in subsection (ii) above.


-17-



--------------------------------------------------------------------------------

    4.27         ERISA. To the extent the Company or any of its Subsidiaries has
any benefit plan subject to the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder: (i)
neither the Company nor any of its Subsidiaries has engaged in any Prohibited
Transactions (as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”)); (ii) each of the
Company and each of its Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans; (iii) neither
the Company nor any of its Subsidiaries has any knowledge of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); (iv) neither the Company nor any of its Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than the Company’s or such Subsidiary’s employees; and (v)
neither the Company nor any of its Subsidiaries has withdrawn, completely or
partially, from any multi-employer pension plan so as to incur liability under
the Multiemployer Pension Plan Amendments Act of 1980.


                5.  Representations and Warranties of the Purchaser.   The
Purchaser hereby represents and warrants to and covenants and agrees with (as
applicable) the Company as follows (it being understood that such
representations and warranties do not lessen or obviate the representations and
warranties of the Company set forth in this Agreement):

    5.1         No Shorting. The Purchaser or any of its affiliates and
investment partners has not, will not and will not cause any person or entity
to, directly or beneficially engage in “short sales” of the Company’s Common
Stock or Preferred Stock as long as the Note and Warrants shall be outstanding.


    5.2         Requisite Power and Authority. The Purchaser has full all
necessary power and authority under all applicable provisions of law, to execute
and deliver this Agreement and the Related Agreements and to carry out their
provisions. All corporate action on the Purchaser’s part required for the lawful
execution and delivery of this Agreement and the Related Agreements have been or
will be effectively taken prior to the Closing. Upon their execution and
delivery, this Agreement and the Related Agreements will be valid and binding
obligations of the Purchaser, enforceable in accordance with their terms,
except:


    (a)          as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights; and


    (b)          as limited by general principles of equity that restrict the
availability of equitable and legal remedies.


    5.3        Investment Representations. The Purchaser understands that the
Securities are being offered and sold pursuant to an exemption from registration
contained


-18-



--------------------------------------------------------------------------------

  in the Securities Act based in part upon the Purchaser’s representations
contained in this Agreement, including, without limitation, the Purchaser’s
representation (in Section 5.7) that it is an “accredited investor” within the
meaning of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”). The Purchaser confirms that it has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the Note and the Warrants to be
purchased by it under this Agreement and the Warrant Shares acquired by it upon
the exercise of the Warrants, respectively. The Purchaser further confirms that
it has had the opportunity to ask questions and receive answers from the Company
regarding the Company’s and its Subsidiaries’ business, management and financial
affairs and the terms and conditions of the Offering, the Note, the Warrants and
the Securities and obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to the Purchaser or to
which the Purchaser had access.


    5.4         The Purchaser Bears Economic Risk. The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. The Purchaser must bear the economic risk
of this investment until the Securities are sold pursuant to: (i) an effective
registration statement under the Securities Act; or (ii) an exemption from
registration that is available with respect to such sale.


    5.5         Acquisition for Own Account. The Purchaser is acquiring the Note
and Warrants and the Warrant Shares for the Purchaser’s own account for
investment only, and not as a nominee or agent and not with a view towards or
for resale in connection with their distribution.


    5.6         The Purchaser Can Protect Its Interest. The Purchaser represents
that by reason of its, or of its management’s, business and financial
experience, the Purchaser has the capacity to evaluate the merits and risks of
its investment in the Note, the Warrants and the Securities and to protect its
own interests in connection with the transactions contemplated in this Agreement
and the Related Agreements. Further, the Purchaser is aware of no advertisement
or other publication in connection with the transactions contemplated in the
Agreement or the Related Agreements.


    5.7        Accredited Investor. The Purchaser represents that it is an
accredited investor within the meaning of Regulation D under the Securities Act.


    5.8        Legends.


    (a)          The Warrant Shares, if not issued by DWAC system (as
hereinafter defined), shall bear a legend which shall be in substantially the
following form until such shares are covered by an effective registration
statement filed with the SEC:


-19-



--------------------------------------------------------------------------------

  “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
[TRUEYOU.COM INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”


    (b)            The Warrants shall bear substantially the following legend:


  “THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
TRUEYOU.COM INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”


    (c)            The Note shall bear substantially the following legend:


  “THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO TRUEYOU.COM INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”


                6.  Covenants of the Company.   The Company covenants and
agrees, with the Purchaser that, until such time as the Note Amounts have been
fully paid, unless the Purchaser in its sole discretion consents otherwise (as
provided in Section 11.4 and 11.6):

    6.1         Stop-Orders. The Company will advise the Purchaser, promptly
after it receives notice of issuance by the SEC, any state securities commission
or any other regulatory authority, of such issuance of any stop order or other
order preventing or suspending any offering of any securities of the Company, or
of the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.


-20-



--------------------------------------------------------------------------------

    6.2         Listing. The Company shall, within twelve (12) months of the
date hereof, secure the listing or quotation, as applicable, of the shares of
its Common Stock including, without limitation, those shares issuable upon the
exercise of the Warrants, on a Principal Market (subject to official notice of
issuance) and shall maintain such listing or quotation, as applicable, so long
as any other shares of Common Stock shall be so listed or quoted, as applicable.
The Company will maintain the listing or quotation, as applicable, of its Common
Stock on the Principal Market, and will comploy in all material respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the National Association of Securities Dealers (“NASD”) and such exchanges,
as applicable.


    6.3         Authorization of Common Stock. The Company shall, within nine
(9) months of the date hereof, have sufficient authorized shares of Common Stock
for the exercise of the Warrants. In the event that the Company has not complied
with this Section 6.3 by the nine-month anniversary of the date hereof, the
Company shall pay interest to the Purchaser at a rate that is two percent (2%)
above the Contract Rate until such time as such shares have been authorized.


    6.4         Market Regulations. The Company shall notify the SEC and
applicable state authorities, in accordance with their requirements, of the
transactions contemplated by this Agreement, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Securities to the
Purchaser and promptly provide copies thereof to the Purchaser.


    6.5         Reporting Requirements. The Company will deliver, or cause to be
delivered, to the Purchaser each of the following, which shall be in form and
detail acceptable to the Purchaser:


    (a)          As soon as available after the end of each fiscal year of the
Company, and in any event by no later than the first business day after the
expiration of the period (including any extensions) required for filing of its
annual report on Form 10-K with the SEC under the Exchange Act, a copy of such
annual report, including the consolidated audited financial statements of the
Company and its Subsidiaries together with a report of independent certified
public accountants of recognized standing selected by the Company and reasonably
acceptable to the Purchaser (the “Accountants”) (the current accountants being
acceptable), which annual financial statements shall include each of the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income, retained
earnings and cash flows of the Company and its Subsidiaries for the fiscal year
then ended, all in reasonable detail and prepared in accordance with GAAP,
together with (i) if and when available, copies of any management letters
prepared by the Accountants; and (ii) a certificate of the Company’s President,
Chief Executive Officer or Chief Financial Officer stating that such financial
statements have been prepared to his knowledge in accordance with GAAP and
whether or not such officer has knowledge of the occurrence and/or continuance
of


-21-



--------------------------------------------------------------------------------

any Event of Default (as defined in the Note) and, if so, stating in reasonable
detail the facts with respect thereto;

    (b)          As soon as available after the end of each fiscal quarter of
the Company, and in any event by no later than the first business day after the
expiration of the period (including any extensions) required for filing of its
quarterly report on Form 10-Q with the SEC under the Exchange Act, a copy of
such quarterly report, including an unaudited consolidated balance sheet and
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries as at the end of and for such quarter and for the year to date
period then ended, in reasonable detail and prepared in accordance with GAAP,
subject to year-end adjustments and accompanied by a certificate of the
Company’s President, Chief Executive Officer or Chief Financial Officer, stating
(i) that such financial statements have been prepared in accordance with GAAP to
his knowledge, subject to year-end audit adjustments, and (ii) whether or not
such officer has knowledge of the occurrence and/or continuance of any Event of
Default (as defined in the Note) not theretofore reported and remedied and, if
so, stating in reasonable detail the facts with respect thereto;


    (c)          As soon as available and in any event within fifteen (15) days
after the end of each calendar month, a copy of the Company’s regularly prepared
internal unaudited consolidated financial statements, including (without
limitation) balance sheets, statements of income, retained earnings and cash
flows, and in reasonable detail and stating in comparative form the figures for
the corresponding date and periods in the previous year, all prepared in
accordance with past practice, subject to year-end adjustments and accompanied
by a certificate of the Company’s President, Chief Executive Officer or Chief
Financial Officer, stating (i) that such financial statements have been prepared
in accordance with past practice, subject to year-end audit adjustments; and
(ii) whether or not such officer has knowledge of the occurrence fo any Event of
Default (as defined in the Note) not theretofore reported and remedied and, if
so, stating in reasonable detail the facts with respect thereto;


    (d)          Promptly after (i) the filing thereof, copies of the Company’s
most recent registration statements and annual, quarterly, monthly or other
regular reports which the Company files with the Securities and Exchange
Commission (the “SEC”), and (ii) the issuance thereof, copies of such financial
statements, reports and proxy statements as the Company shall send to its
stockholders; and


    (e)               Promptly following request such other information
respecting the Company and its Subsidiaries as the Purchaser shall reasonably
request.


The Company shall timely file with the SEC all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination.

+

-22-



--------------------------------------------------------------------------------

    6.6         Use of Funds. The Company shall use the proceeds of the sale of
the Note and the Warrants (i) to pre-fund the first twelve (12) months of
interest on the Note; (ii) to repay the indebtedness set forth on Schedule 6.5
hereto; (iii) to provide operating capital for facility maintenance, expansions
and renovations, diagnostic development, Cosmedicine business and IT
infrastructure; (iv) to pay all fees and expenses associated with the foregoing;
and (v) for general working capital purposes (it being understood that
$2,500,000 of the proceeds of the Note will be deposited in the Restricted
Account on the Closing Date and shall be subject to the terms and conditions of
the Restricted Account Agreement and the Restricted Account Side Letter).


    6.7         Access to Facilities. Each of the Company and each of its
Subsidiaries will permit any representatives designated by the Purchaser (or any
successor of the Purchaser), upon reasonable notice and during normal business
hours, at such person’s expense and accompanied by a representative of the
Company or any Subsidiary (provided that no such prior notice shall be required
to be given and no such representative of the Company or any Subsidiary shall be
required to accompany the Purchaser in the event the Purchaser believes such
access is necessary to preserve or protect the Collateral (as defined in the
Master Security Agreement) or following the occurrence and during the
continuance of an Event of Default (as defined in the Note)), to:


    (a)          visit and inspect any of the properties of the Company or any
of its Subsidiaries;


    (b)          examine the corporate and financial records of the Company or
any of its Subsidiaries (unless such examination is not permitted by federal,
state or local law or by contract) and make copies thereof or extracts
therefrom; and


    (c)          discuss the affairs, finances and accounts of the Company or
any of its Subsidiaries with the directors, officers and independent accountants
of the Company or any of its Subsidiaries.


  Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD and other applicable federal securities laws.


    6.8         Taxes. Each of the Company and each of its Subsidiaries will
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all taxes, assessments and governmental charges or levies imposed upon
the income, profits, property or business of the Company and its Subsidiaries;
provided, however, that any such tax, assessment, charge or levy need not be
paid currently if (i) the validity thereof shall currently and diligently be
contested in good faith by appropriate proceedings, (ii) such tax, assessment,
charge or levy shall have no effect on the lien priority of the Purchaser’s
liens (if any) on the affected property of the Company or any of its
Subsidiaries, and (iii) the Company and/or such Subsidiary shall


-23-



--------------------------------------------------------------------------------

  have set aside on its books adequate reserves with respect thereto in
accordance with GAAP; and provided, further, that the Company and its
Subsidiaries will pay all such taxes, assessments, charges or levies forthwith
upon the commencement of proceedings to foreclose any lien which may have
attached as security therefor.


    6.9         Insurance. Each of the Company and its Subsidiaries will keep
its assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in similar business similarly situated
as the Company and its Subsidiaries; and the Company and its Subsidiaries will
maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner which the Company reasonably believes is customary for companies in
similar business similarly situated as the Company and its Subsidiaries and to
the extent available on commercially reasonable terms. The Company, and each of
its Subsidiaries, will jointly and severally bear the full risk of loss from any
loss of any nature whatsoever with respect to their respective assets pledged to
the Purchaser as security for their respective obligations hereunder and under
the Related Agreements. At the Company’s and each of its Subsidiaries’ joint and
several cost and expense in amounts and with carriers reasonably acceptable to
the Purchaser, each of the Company and each of its Subsidiaries shall (i) keep
all its insurable properties and its insurable interests in properties in which
it has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards covered by extended coverage insurance and such other
hazards, and for such amounts and with such deductibles, as is reasonable and
customary in the case of companies engaged in businesses similar to the
Company’s or the respective Subsidiary’s; (ii) maintain a bond in such amounts
as is customary in the case of companies engaged in businesses similar to the
Company’s or the respective Subsidiary’s insuring against larceny, embezzlement
or other criminal misappropriation of insured’s officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of the Company or any of its Subsidiaries either directly or through
governmental authority to draw upon such funds or to direct generally the
disposition of such assets; (iii) maintain public and product liability
insurance against claims for personal injury, death or property damage suffered
by others; (iv) maintain all such worker’s compensation or similar insurance as
may be required under the laws of any state or jurisdiction in which the Company
or the respective Subsidiary is engaged in business; and (v) furnish the
Purchaser with (x) copies of all policies and evidence of the maintenance of
such policies at least thirty (30) days before any expiration date, (y)
excepting the Company’s [fidelity bonds,] workers’ compensation policy, D&O
Policies, and insurance that is part of a Permitted Encumbrance, endorsements to
such policies naming the Purchaser as “co-insured” or “additional insured”and in
the case of casualty losses to tangible personal property pledged to the
Purchaser appropriate loss payable endorsements, in form and substance
satisfactory to the Purchaser, naming the Purchaser as loss payee, and (z)
evidence that as to the Purchaser the insurance coverage shall not be impaired
or invalidated by any act or neglect of the Company or any Subsidiary and the
insurer will provide the Purchaser with at least thirty (30) days notice prior
to cancellation. The Company and each Subsidiary shall instruct the insurance
carriers that in the event of any casualty loss thereunder for which the
Purchaser is the applicable loss payee, the carriers shall make payment for such
loss to the Company and/or the Subsidiary and the Purchaser jointly. In the
event that as of the date of receipt of each such casualty loss


-24-



--------------------------------------------------------------------------------

  recovery upon any such insurance, the Purchaser has not declared an Event of
Default (as defined in the Note), then the Company and/or such Subsidiary shall
be permitted to direct the application of such loss recovery proceeds toward
investment in property, plant and equipment that would comprise “Collateral”
secured by the Purchaser’s security interest pursuant to the Master Security
Agreement or if not applicable, such other security agreement as shall be
required by the Purchaser, with any surplus funds to be applied toward payment
of the obligations of the Company to the Purchaser as a permitted voluntary
prepayment without premium or penalty. In the event that the Purchaser has
properly declared an Event of Default, then all such casualty loss recoveries
received by the Purchaser upon any such insurance thereafter may be applied to
the obligations of the Company hereunder and under the Related Agreements, in
such order as the Purchaser may determine. Any surplus (following satisfaction
of all of the Company’s outstanding obligations to the Purchaser) shall be paid
by the Purchaser to the Company or applied as may be otherwise required by law.
Any deficiency thereon shall be paid by the Company or the Subsidiary, as
applicable, to the Purchaser, on demand.


    6.10         Intellectual Property. Each of the Company and each of its
Subsidiaries shall maintain in full force and effect its existence, rights and
franchises and all licenses and other rights to use Intellectual Property owned
or licensed by it and reasonably deemed to be necessary and of continued value
to the conduct of its business.


    6.11         Properties. Each of the Company and each of its Subsidiaries
will keep its equipment and real properties in good repair, working order and
condition, reasonable wear and tear and retirement excepted, and from time to
time make all needful and proper repairs, renewals, replacements, additions and
improvements thereto; and each of the Company and each of its Subsidiaries will
at all times comply with each provision of all leases to which it is a party or
under which it occupies property if the breach of such provision could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


    6.12         Confidentiality. The Company will not, and will not permit any
of its Subsidiaries to, disclose, and will not include in any public
announcement, the name of the Purchaser, unless expressly agreed to by the
Purchaser or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement. Notwithstanding the
foregoing, the Company may disclose the Purchaser’s identity and the terms of
this Agreement to its current and prospective debt and equity financing sources.
The Purchaser acknowledges that, promptly following execution and delivery,
conformed copies of this Agreement and the Related Agreements and all amendments
thereto may (notwithstanding the foregoing) be filed by the Company as material
agreements with the SEC.


    6.13         Required Approvals. (I) For so long as twenty-five percent
(25%) of the principal amount of the Note is outstanding, the Company, without
the prior written consent of the Purchaser, shall not, and shall not permit any
of its Subsidiaries to:


    (a)          (i) directly or indirectly declare or pay any cash dividends,
other than cash dividends paid to the Company or any of its wholly-owned
Subsidiaries, (ii) issue any Preferred Stock that has a scheduled mandatory
redemption date prior to the one year


-25-



--------------------------------------------------------------------------------

anniversary of the Maturity Date (as defined in the Note) or (iii) redeem any of
its Preferred Stock or other equity interests;

    (b)          liquidate, dissolve or effect a material reorganization (it
being understood that in no event shall the Company or any of its Subsidiaries
dissolve, liquidate or merge with any other person or entity (unless, in the
case of such a merger involving the Company, the Company is the surviving
entity, or, in the case of merger not involving the Company, any Subsidiary or
any entity acquired by the Company or any Subsidiary, as applicable, is the
surviving entity);


    (c)          become subject to (including, without limitation, by way of
amendment to or modification of) any agreement or instrument that by its terms
would (under any circumstances) restrict the right of the Company or any of its
Subsidiaries to perform the provisions of this Agreement, any Related Agreement
or any of the currently and expressly agreements contemplated hereby or thereby;


    (d)          materially alter or change the scope of the business of the
Company and its Subsidiaries taken as a whole; or


    (e)          (i) create, incur, assume or suffer to exist any indebtedness
(exclusive of Permitted Indebtedness, as hereinafter defined) whether secured or
unsecured, other than (A) the Company’s indebtedness owed under this Agreement
or any Related Agreement, (B) the subordinated debt aggregating $10,000,000
listed in Schedule 6.12(e) hereto and made a part hereof, and the other
indebtedness (if any) set forth on Schedule 6.12(e) attached hereto and made a
part hereof, and any refinancings or replacements thereof on terms no less
favorable as a whole to the Purchaser than the indebtedness being refinanced or
replaced, as determined by Purchaser in its sole discretion, (C) any
indebtedness incurred to finance the purchase of equipment not in excess of five
percent (5%) of the fair market value of the Company’s and its Subsidiaries’
assets, and any indebtedness incurred in connection with the purchase of assets
(other than equipment), or any restatements, refinancings or replacements
thereof on terms no less favorable as a whole to the Purchaser than the
indebtedness being restated, refinanced or replaced, as determined by Purchaser
in its sole discretion, so long as any lien relating thereto shall only encumber
the fixed assets so purchased or leased (and the products and proceeds thereof,
insurance therefor and warranty and other contract rights related thereto) and
no other assets of the Company or any of its Subsidiaries, (D) intercompany
loans and advance among the Company and its subsidiaries, (E) short-term
unsecured trade obligations for the purchase of goods or services in the
ordinary course, and (F) additional subordinated debt in such amounts and on
such subordination and other terms as the Purchaser may approve from time to
time, and any refinancings or replacements thereof on terms no less favorable as
a whole to the Purchaser than the indebtedness being refinanced or replaced, as
determined by Purchaser in its sole discretion, (the indebtedness permitted by
clauses (A) through (F) being referred to as “Permitted Indebtedness”); (ii)
cancel any indebtedness owing to it in excess of $50,000 in the aggregate during
any 12 month period, excluding the settlement of any account in the


-26-



--------------------------------------------------------------------------------

ordinary course and any intercompany loans and advances among the Company and
its Subsidiaries; (iii) assume, guarantee, endorse or otherwise become directly
or contingently liable in connection with any obligations of any other person or
entity, except for (A) the endorsement of negotiable instruments by the Company
or any Subsidiary thereof for deposit or collection or similar transactions in
the ordinary course of business, (B) any guarantees and indemnifications
respecting indebtedness otherwise permitted to be outstanding pursuant to this
clause (e), (C) guarantees by the Company or any Subsidiary of any obligation of
any Subsidiary or the Company that could have been incurred directly by the
guarantor without violating this Agreement or any Related Agreement, and (D) any
guarantees of indebtedness set forth on Schedule 6.12(e) attached hereto and
made a part hereof (the guarantees permitted by clauses (A) through (F) being
referred to as “Permitted Guarantees”); and

        (II) The Company, without the prior written consent of the Purchaser,
shall not, and shall not permit any of its Subsidiaries to, create or acquire
any Subsidiary after the date hereof unless (i) such Subsidiary is a
wholly-owned Subsidiary of the Company and (ii) such Subsidiary becomes a party
to the Master Security Agreement, the Stock Pledge Agreement and the Subsidiary
Guaranty (either by executing a counterpart thereof or an assumption or joinder
agreement in respect thereof) and, to the extent required by the Purchaser,
satisfies each condition of this Agreement and the Related Agreements as if such
Subsidiary were a Subsidiary on the Closing Date.

    6.14         Reissuance of Securities. The Company agrees to reissue
certificates representing the Warrant Shares without the legends set forth in
Section 5.8 above at such time as:


    (a)          the holder thereof is permitted to dispose of such Warrant
Shares pursuant to Rule 144(k) under the Securities Act; or


    (b)          upon resale subject to an effective registration statement
after such Warrant Shares are registered under the Securities Act.


The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the Purchaser and broker, if any,
including (without limitation) the representations required by applicable law.

    6.15         Opinion. On the Closing Date, the Company will deliver to the
Purchaser an opinion acceptable to the Purchaser from the Company’s external
legal counsel. The Company will provide, at the Company’s expense, such other
legal opinions in the future as are deemed reasonably necessary by the Purchaser
(and acceptable to the Purchaser) in connection with the exercise of the
Warrants.


    6.16        Margin Stock. The Company will not permit any of the proceeds of
the Note or the Warrants to be used directly or indirectly to "purchase" or
"carry" "margin stock" or to repay indebtedness incurred to "purchase" or
"carry" "margin stock" within the respective


-27-



--------------------------------------------------------------------------------

  meanings of each of the quoted terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect.


    6.17         Restricted Cash Disclosure. The Company agrees that, in
connection with its filing of its 8-K Report with the SEC concerning the
transactions contemplated by this Agreement and the Related Agreements (such
report, the “Laurus Transaction 8-K”) in a timely manner after the date hereof,
it will disclose in such Laurus Transaction 8-K the amount of the proceeds of
the Note issued to the Purchaser that has been placed in a restricted cash
account and is subject to the terms and conditions of this Agreement and the
Related Agreements. Furthermore, the Company agrees to disclose in all public
filings required by the Commission (where appropriate) following the filing of
the Laurus Transaction 8-K, the existence of the restricted cash referred to in
the immediately preceding sentence, together with the amount thereof.


    6.18         No Restriction on Future Investment by Purchaser. The Company
will not, and will not permit its Subsidiaries to, agree, directly or
indirectly, to any restriction with any person or entity limiting the ability of
the Purchaser to provide any additional funds and/or he sale or issuance any
equity interests of the Company or any of its Subsidiaries with the Company or
any of its Subsidiaries.


    6.19         Authorization and Reservation of Shares. Following the increase
in the authorized shares of Common Stock required pursuant to Section 6.3
hereof, the Company shall at all times have authorized and reserved a sufficient
number of shares of Common Stock to provide for the exercise of the Warrants.


                7.  Covenants of the Purchaser.   The Purchaser covenants and
agrees with the Company as follows:

    7.1         Confidentiality. The Purchaser will not disclose, and will not
include in any public announcement, the name of the Company, unless expressly
agreed to by the Company or unless and until such disclosure is required by law
or applicable regulation, and then only to the extent of such requirement.


    7.2         Non-Public Information. The Purchaser will not effect any sales
in the shares of the Company’s Common Stock while in possession of material,
non-public information regarding the Company if such sales would violate
applicable securities law.


    7.3         Limitation on Acquisition of Common Stock of the Company.
Notwithstanding anything to the contrary contained in this Agreement, any
Related Agreement or any document, instrument or agreement entered into in
connection with any other transactions between the Purchaser and the Company,
the Purchaser may not acquire stock in the Company (including, without
limitation, pursuant to a contract to purchase, by exercising an option or
warrant, by converting any other security or instrument, by acquiring or
exercising any other right to acquire, shares of stock or other security
convertible into shares of stock in the Company, or otherwise, and such
contracts, options, warrants, conversion or other rights shall not be


-28-



--------------------------------------------------------------------------------

enforceable or exercisable)to the extent such stock acquisition would cause any
interest (including any original issue discount) payable by the Company to the
Purchaser not to qualify as “portfolio interest” within the meaning of Section
881(c)(2) of the Code, by reason of Section 881(c)(3) of the Code, taking into
account the constructive ownership rules under Section 871(h)(3)(C) of the Code
(the “Stock Acquisition Limitation”). The Stock Acquisition Limitation shall
automatically become null and void without any notice to the Company upon the
earlier to occur of either (a) the Company’s delivery to the Purchaser of a
Notice of Redemption (as defined in the Note) or (b) the existence of an Event
of Default (as defined in the Note) at a time when the average closing price of
the Company’s Common Stock as reported by Pink Sheets® or any applicable
Principal Market for the immediately preceding five trading days is greater than
or equal to $1.00 per share..

    7.4               Warrant Cancellations. If, prior to the fourteen month
anniversary of the date hereof:


    (a)          the Company’s obligations to the Purchaser under the Note have
been reduced to $12,500,000 or less, then Warrant B shall automatically be
cancelled and terminated;


    (b)               the Company’s obligations to the Purchaser under the Note
have been reduced to zero, then Warrant C shall automatically be cancelled and
terminated.


                8.  Covenants of the Company and the Purchaser Regarding
Indemnification.

    8.1         Company Indemnification. The Company agrees to indemnify, hold
harmless, reimburse and defend the Purchaser, each of the Purchaser’s officers,
directors, agents, affiliates, control persons, and principal shareholders,
against all claims, costs, expenses, liabilities, obligations, losses or damages
(including reasonable legal fees) of any nature (“Purchaser Losses”), incurred
by or imposed upon the Purchaser that result, arise out of or are based upon:
(i) any misrepresentation by the Company or any of its Subsidiaries or breach of
any warranty by the Company or any of its Subsidiaries in this Agreement, any
Related Agreement or in any exhibits or schedules attached hereto or thereto; or
(ii) any breach or default in performance by Company or any of its Subsidiaries
of any covenant or undertaking to be performed by Company or any of its
Subsidiaries hereunder, under any Related Agreement or under any other agreement
entered into by the Company and/or any of its Subsidiaries and the Purchaser
relating hereto or thereto; ineachcase excluding all Purchaser Losses to the
extent occasioned by the gross negligence, willful misconduct or bad faith of
any such indemnified person as finally determined pursuant to applicable law.


    8.2         Purchaser’s Indemnification. The Purchaser agrees to indemnify,
hold harmless, reimburse and defend the Company and each of the Company’s
officers, directors, agents, affiliates, control persons and principal
shareholders, at all times against any claims, costs, expenses, liabilities,
obligations, losses or damages (including reasonable legal fees) of any nature
(“Company Losses”), incurred by or imposed upon the Company that result, arise
out of or are based upon: (i) any misrepresentation by the Purchaser or breach
of any warranty by


-29-



--------------------------------------------------------------------------------

the Purchaser in this Agreement or any Related Agreement or in any exhibits or
schedules attached hereto or thereto; or (ii) any breach or default in
performance by the Purchaser of any covenant or undertaking to be performed by
the Purchaser hereunder, under any Related Agreement or under any other
agreement entered into by the Company and the Purchaser relating hereto or
thereto; in each case excluding all Company Losses to the extent occasioned by
the gross negligence, willful misconduct or bad faith of any such indemnified
person as finally determined pursuant to applicable law.

                9.  Exercise of the Warrants.

    9.1        Mechanics of Exercise.


    (a)          Provided the Purchaser has notified the Company of the
Purchaser’s intention to sell the Warrant Shares in accordance with the Warrants
and the Warrant Shares are included in an effective registration statement or
are otherwise exempt from registration in the amount to be sold: (i) upon the
exercise of the Warrants or part thereof, the Company shall, at its own cost and
expense, take all necessary action (including the issuance of an opinion of
counsel reasonably acceptable to the Purchaser following a request by the
Purchaser) to assure that the Company’s transfer agent shall issue shares of the
Company’s Common Stock in the name of the Purchaser (or its nominee) or such
other persons as designated by the Purchaser in accordance with Section 9.1(b)
hereof and in such denominations to be specified representing the number of
Warrant Shares issuable upon such exercise; and (ii) the Company warrants that
no instructions other than these instructions have been or will be given by the
Company to the transfer agent of the Company’s Common Stock and that after the
Effectiveness Date (as defined in the Registration Rights Agreement) the
registered Warrant Shares issued will be freely transferable subject to the
prospectus delivery requirements of the Securities Act and the provisions of
this Agreement, and will not contain a legend restricting the resale or
transferability of the registered Warrant Shares.


    (b)          The Purchaser will give notice of its decision to exercise its
right to exercise the Warrants or part thereof by telecopying or otherwise
delivering an executed and completed notice of the number of shares to be
subscribed to the Company (the “Form of Subscription”). The Purchaser will not
be required to surrender the Warrants until the Purchaser receives a credit to
the account of the Purchaser’s prime broker through the DWAC system (as defined
below), representing the Warrant Shares or until the Warrants have been fully
exercised. Each date on which a Form of Subscription is telecopied or delivered
to the Company in accordance with the provisions hereof shall be deemed a
“Exercise Date.” Pursuant to the terms of the Form of Subscription, the Company
will issue instructions to the transfer agent accompanied by an opinion of
counsel within three (3) business days of the date of the delivery to the
Company of the duly and timely completed Form of Subscription and payment
therefore (the “Instruction Date”) and shall use its best efforts to cause the
transfer agent to promptly transmit the certificates representing the Warrant
Shares set forth in the applicable Form of


-30-



--------------------------------------------------------------------------------

Subscription to the Holder by crediting the account of the Purchaser’s prime
broker with the Depository Trust Company (“DTC”) through its Deposit Withdrawal
Agent Commission (“DWAC”) system within three (3) business days after the
Instruction Date (the “Delivery Date”).

    (c)          The Company understands that a delay in the delivery of the
Warrant Shares in the form required pursuant to Section 9 hereof beyond the
Delivery Date could result in economic loss to the Purchaser. In the event that
the Company fails to direct its transfer agent to deliver the Warrant Shares to
the Purchaser via the DWAC system within the time frame set forth in Section
9.1(b) above and the Warrant Shares are not delivered to the Purchaser by the
Delivery Date, as compensation to the Purchaser for such loss, the Company
agrees to pay late payments to the Purchaser for late issuance of the Warrant
Shares in the form required pursuant to Section 9 hereof upon exercise of the
Warrants in the amount equal to the greater of: (i) $500 per business day after
the Delivery Date; or (ii) the Purchaser’s actual damages from such delayed
delivery. The Company shall pay any payments incurred under this Section in
immediately available funds upon demand and, in the case of actual damages,
accompanied by reasonable documentation of the amount of such damages. Such
documentation shall show the number of shares of Common Stock (if any) that the
Purchaser was forced to purchase (in an open market transaction) which the
Purchaser anticipated receiving upon such exercise, and shall be calculated as
the amount by which (A) the Purchaser’s total purchase price (including
customary brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (B) the aggregate amount of the Exercise Price for the
Warrants, for which such Form of Subscription was not timely honored.


                10.   Registration Rights.

                10.1   Registration Rights Granted.   The Company hereby grants
registration rights to the Purchaser pursuant to the Registration Rights
Agreement.

    10.2         Offering Restrictions. Except as previously disclosed in the
SEC Reports or in the Securities Filings, or stock or stock options granted to
employees or directors of the Company or its Subsidiaries (these exceptions
hereinafter referred to as the “Excepted Issuances”), neither the Company nor
any of its Subsidiaries will, prior to the full repayment of the Note (together
with all accrued and unpaid interest and fees related thereto), (x) enter into
any equity line of credit agreement or similar agreement or (y) issue, or enter
into any agreement to issue, any securities with a variable/floating conversion
and/or pricing feature that are or could be (by conversion or registration)
free-trading securities (i.e., common stock subject to a registration
statement).


                11.   Miscellaneous.

    11.1        Governing Law, Jurisdiction and Waiver of Jury Trial.


-31-



--------------------------------------------------------------------------------

    (a)          THIS AGREEMENT AND THE RELATED AGREEMENTS SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE
OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS; PROVIDED, HOWEVER, THAT THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
TO THE RELATED AGREEMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF (A) THE STATE IN WHICH THE APPLICABLE
COMPANY OR SUBSIDIARY IS ORGANIZED IN THE CASE OF TYPES OF COLLATERAL IN WHICH
SECURITY INTERESTS CAN BE PERFECTED BY THE FILING OF UCC FINANCING STATEMENTS IN
THAT STATE OR (B) IN ALL OTHER CASES THE STATE IN WHICH THE APPLICABLE ASSET OR
PROPERTY IS LOCATED OR DEEMED LOCATED.


    (b)          THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
COMPANY, ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER HAND, PERTAINING TO
THIS AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED,
THAT THE PURCHASER AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT, NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE THE PURCHASER FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR
ANY OTHER SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY
AGREEMENT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
PURCHASER. THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY FEDERAL EXPRESS OR REGISTERED OR CERTIFIED MAIL DELIVERED
TO THE COMPANY AT THE ADDRESS SET


-32-



--------------------------------------------------------------------------------

  FORTH IN SECTION 11.9 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE COMPANY’S ACTUAL RECEIPT THEREOF OR FOUR (4) BUSINESS DAYS AFTER DEPOSIT IN
THE U.S. MAILS FOR DELIVERY BY SUCH MAIL AND PROPER POSTAGE PREPAID.


    (c)                 THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PURCHASER AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT, ANY RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.


    11.2         Severability. Wherever possible each provision of this
Agreement and the Related Agreements shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement or any Related Agreement shall be prohibited by or invalid or illegal
under applicable law such provision shall be ineffective to the extent of such
prohibition or invalidity or illegality, without invalidating the remainder of
such provision or the remaining provisions thereof which shall not in any way be
affected or impaired thereby.


    11.3         Survival. The representations, warranties, covenants and
agreements of the parties made herein shall survive any investigation made by
the parties and the closing of the transactions contemplated hereby to the
extent provided therein. All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument. All indemnities set forth herein
shall survive the execution, delivery and termination of this Agreement and the
Note, and the making and repayment of the obligations arising hereunder, under
the Note and under the other Related Agreements.


    11.4         Successors and Assigns. Except as otherwise expressly provided
herein, this Agreement and the Related Agreements shall inure to the benefit of,
and be binding upon and enforceable by, the successors, heirs, executors,
administrators and permitted assigns of the parties hereto. The Purchaser shall
not be permitted to assign this Agreement or Related Agreement or any of its
rights hereunder or thereunder to a competitor of the Company unless an Event of
Default (as defined in the Note) has occurred and is continuing. Notwithstanding
anything to the contrary in this Agreement or any Related Agreement, and
irrespective of any permitted assignment of this Agreement or any Related
Agreement (in whole or in part): until the first anniversary of the date hereof:


-33-



--------------------------------------------------------------------------------

(a)  the Company and its Subsidiaries shall be entitled at all times to deal
exclusively with the Purchaser respecting this Agreement and the Related
Agreements, the administration hereof and thereof and its performance hereunder
and thereunder, including (without limitation) (i) any supplement to,
modification, amendment, restatement or waiver of or departure from this
Agreement or any Related Agreement or any release of Collateral (each a
“Modification”), (ii) the delivery of any notice, report, other document or
further assurance, or (iii) any payment or collateral administration; (b) the
Purchaser shall not assign or delegate (in whole or in part) to any other person
in its sole discretion its right or power to review, approve or sign any
Modification or to administer this Agreement or any Related Agreement; and (c)
no permitted assignee shall have any right or power whatsoever to review,
approve or sign any Modification or to administer this Agreement or any Related
Agreement, irrespective of its agreements and understandings with the Purchaser.

    11.5         Entire Agreement; Maximum Interest. This Agreement and the
exhibits and schedules hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof, and supersede
and completely replace any and all (and no party shall be liable or bound to any
other in any manner by any) prior or other representations, warranties,
covenants, promises, assurances or other agreements or understandings (whether
written, oral, express, implied or otherwise) with regard to the subjects hereof
except as specifically set forth herein. Nothing contained in this Agreement,
any Related Agreement or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum rate permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum rate permitted by such
law, any payments in excess of such maximum shall be credited against principal
amounts owed by the Company to the Purchaser (as a permitted prepayment without
premium or penalty) and thus refunded to the Company.


    11.6        Amendment and Waiver. Subject to Section 11.4 hereof:


    (a)          Except as otherwise provided in subsection (b) or (c) of this
Section with respect to waivers, this Agreement may be restated, supplemented,
amended or modified only in a written agreement between the Company and the
Purchaser.


    (b)          The obligations of the Company and the rights of the Purchaser
under this Agreement may be waived only with the written consent of the
Purchaser.


    (c)          The obligations of the Purchaser and the rights of the Company
under this Agreement may be waived only with the written consent of the Company.


    11.7         Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement or the Related
Agreements, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such


-34-



--------------------------------------------------------------------------------

breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring. All remedies,
either under this Agreement or the Related Agreements, by law or otherwise
afforded to any party, shall be cumulative and not alternative.

    11.8         Notices. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given:


    (a)          upon personal delivery to the party to be notified;


    (b)          when sent by confirmed facsimile if sent during normal business
hours of the recipient, and if not, then on the next business day;


    (c)          four (4) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or


    (d)                 one (1) business day after deposit on a business day in
time for that evening’s pickup with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.


All communications shall be sent as follows:

If to the Company, to:


TRUEYOU.COM INC.


Attention: Chief Financial Officer
Facsimile:

with a copy to:




Attention:
Facsimile: If to the Purchaser, to: Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
George Town
South Church Street
Grand Cayman, Cayman Islands
Facsimile: 345-949-8080


-35-



--------------------------------------------------------------------------------

  with a copy to:

John E. Tucker, Esq.
825 Third Avenue 14th Floor
New York, NY 10022
Facsimile: 212-541-4434


or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

    11.9                Attorneys’ Fees. In the event that any suit or action is
instituted to enforce any provision in this Agreement or any Related Agreement,
the prevailing party in such dispute shall be entitled to recover from the
losing party all fees, costs and expenses of enforcing any right of such
prevailing party under or with respect to this Agreement and/or such Related
Agreement, including, without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.


    11.10         Titles and Subtitles. The titles of the sections and
subsections of this Agreement and the Related Agreements are for convenience of
reference only and are not to be considered in construing this Agreement or any
Related Agreement.


    11.11         Facsimile Signatures; Counterparts. This Agreement or any
Related Agreement may be executed by facsimile signatures and in any number of
counterparts of any such document or any of its signature pages, each of which
shall be an original, but all of which together for such document shall
constitute one agreement.


    11.12         Broker’s Fees. Except as set forth on Schedule 11.12 hereof,
each party hereto represents and warrants that no agent, broker, investment
banker, person or firm acting on behalf of or under the authority of such party
hereto is or will be entitled to any broker’s or finder’s fee or any other
commission directly or indirectly in connection with the transactions
contemplated herein. Each party hereto further agrees to indemnify each other
party for any claims, losses or expenses incurred by such other party as a
result of the representation in this Section 11.12 being untrue.


    11.13         Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Agreement and the Related Agreements
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Agreement or any Related Agreement to favor any party
against the other.



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

-36-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

COMPANY:

TRUEYOU.COM INC.


By:_________________________________

Name:_______________________________

Title:________________________________

PURCHASER:

LAURUS MASTER FUND, LTD.


By:_________________________________

Name:_______________________________

Title:________________________________



-37-



--------------------------------------------------------------------------------


EXHIBIT A


FORM OF SECURED TERM NOTE

A-1



--------------------------------------------------------------------------------


EXHIBIT B


FORM OF WARRANT

B-1



--------------------------------------------------------------------------------


EXHIBIT C


FORM OF OPINION

[Counsel’s Customary qualifications, exceptions, assumptions,
definitions, exclusions, limitations and other provisions]

1.  

The Company and each of its Subsidiaries (a) is a corporation incorporated or
limited liability company formed, as applicable, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation
and (b) has all requisite corporate or limited liability company power and
authority to own, operate and lease its properties and to carry on its business
as it is now being conducted, as such properties, operations and business are
known to us.


2.  

Each of the Company and each of its Subsidiaries has the requisite corporate or
limited liability company power and authority, as applicable, to execute,
deliver and perform its obligations under the Purchase Agreement and the other
Transaction Documents. All corporate or limited liability company action, as
applicable, on the part of the Company and each of its Subsidiaries and its
officers, directors and stockholders necessary has been taken for: (i) the
authorization of the Purchase Agreement and the other Transaction Documents and
the performance of all obligations of the Company and each of its Subsidiaries
thereunder; and (ii) in the case of the Company, the authorization, sale,
issuance and delivery of the Securities pursuant to the Purchase Agreement and
the other Transaction Documents. The Warrant Shares, when issued pursuant to and
in accordance with the terms of the Agreement and the other Transaction
Documents and upon delivery shall be validly issued and outstanding, fully paid
and non assessable.


3.  

The execution, delivery and performance by each of the Company and each of its
Subsidiaries of the Purchase Agreement and the other Transaction Documents (to
which it is a party) and the consummation at the Closing of the transactions on
its part contemplated by any thereof, will not, with or without the giving of
notice or the passage of time or both:


(a)  

  Violate the provisions of their respective Organizational Documents; or


(b)  

  Violate any Material Order; or


(c)  

  Violate any statute or regulation of the State of New York or federal statute
or regulation of the United States of America.


4.  

The Purchase Agreement and the other Transaction Documents will constitute,
valid and legally binding obligations of each of the Company and each of its
Subsidiaries (to the extent such entity is a party thereto), and are enforceable
against each of the Company and each of its Subsidiaries party thereto in
accordance with their respective terms.


C-1



--------------------------------------------------------------------------------

5.  

     To our knowledge, the sale of the Note is not subject to any preemptive
rights or rights of first refusal that have not been properly waived or complied
with. To our knowledge, the sale of the Warrants and the subsequent exercise of
the Warrants for Warrant Shares are not subject to any preemptive rights or, to
our knowledge, rights of first refusal that have not been properly waived or
complied with.


6.  

     Assuming the accuracy of the representations and warranties of the
Purchaser contained in the Purchase Agreement, the offer, sale and issuance of
the Securities on the Closing Date will be exempt from the registration
requirements of the Securities Act. To our knowledge, neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy and security under circumstances that would cause the offering of
the Securities pursuant to the Purchase Agreement or any other Transaction
Document to be integrated with prior offerings by the Company for purposes of
the Securities Act that would prevent the Company from selling the Securities
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions.


7.  

     There is no action, suit, proceeding or investigation pending or, to our
knowledge, currently threatened against the Company or any of its Subsidiaries
that prevents the right of the Company or any of its Subsidiaries to enter into
the Purchase Agreement or any other Transaction Document, or to consummate the
transactions contemplated thereby. To our knowledge, the Company is not a party
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality; nor is there any action,
suit, proceeding or investigation by the Company currently pending or which the
Company intends to initiate.


8.  

     The terms and provisions of the Master Security Agreement and the Stock
Pledge Agreement create an effective security interest in favor of the
Purchaser, in the respective rights, title and interests of the Company and its
Subsidiaries in and to the UCC Collateral. Each UCC-1 Financing Statement naming
the Company or any Subsidiary thereof as debtor and the Purchaser as secured
party are in proper form for filing, and assuming that such UCC-1 Financing
Statements have been duly and timely filed with the Secretary of State of
[Delaware], the security interest created under the Master Security Agreement
will constitute a perfected security interest under the Uniform Commercial Code
in favor of the Purchaser in respect of the Collateral that can be perfected by
filing such UCC1-Financing Statements. After giving effect to the delivery to
the Purchaser of the stock certificates and limited liability company
certificates representing the ownership interests of each Subsidiary of the
Company (together with effective endorsements), and assuming the continued
possession by the Purchaser of such certificates in the State of New York, (i)
the security interest created under the Stock Pledge Agreement constitutes a
perfected security interest in favor of the Purchaser in the ownership interests
(and the proceeds thereof) represented by such certificates, and (ii) no
filings, registrations or recordings are required in order to perfect (or
maintain the perfection or priority of) the security interest created under the
Stock Pledge Agreement in respect of such ownership interests.


C-2



--------------------------------------------------------------------------------


EXHIBIT D


FORM OF ESCROW AGREEMENT

D-1